11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Randy Derrell
Jones
Appellant
Vs.                   No.
11-01-00282-CR B Appeal from
Dallas County
State of Texas
Appellee
 
The trial court
convicted appellant, upon his plea of guilty, of the offense of possession of
cocaine with the intent to deliver.  A
plea bargain agreement was not reached. 
The trial court assessed his punishment at confinement for 11 years and
a $6,000 fine.  We affirm.
Appellant=s court-appointed
counsel has filed a brief in which he states that, after diligently reviewing
the record and the applicable law, he has concluded that the appeal is without
merit and is wholly frivolous.  Counsel
states that there are no grounds upon which an appeal can be predicated.  Counsel concludes that appellant=s plea of
guilty was knowingly and voluntarily entered and that appellant received
reasonably effective assistance of counsel. 
Counsel has furnished appellant with a copy of the brief and has advised
appellant of his right to review the record and file a pro se brief.  A pro se brief has not been filed.  Counsel has complied with the procedures
outlined in Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813
S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978);
Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and Gainous v. State, 436
S.W.2d 137 (Tex.Cr.App.1969).
Following the
procedures outlined in Anders, we have independently reviewed the
record.    We agree that the appeal is
without merit.
The judgment of
the trial court is affirmed.
 
PER
CURIAM
June 13, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.